Judgment affirmed in the following memorandum: The warning then prescribed by section 335-b of the Code of Criminal Procedure was not given to defendant at the time of his arraignment. However, since he pleaded not guilty and stood trial, no harm or prejudice was occasioned to defendant (see Matter of Astman v. Kelly, 2 N Y 2d 567). A materially different case is presented when a defendant pleads guilty (see People ex rel. Colan v. La Vallee, 14 N Y 2d 83), All other contentions advanced by defendant have been considered and rejected.
Concur: Judges Dye, Fuld, Van Voorhis, Burke and Scileppi. Taking no part: Chief Judge Desmond and Judge Bergan.